—Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Demarest, J.), dated May 21, 1992, as granted those branches of the respective omnibus motions of the defendants Marie Lourens, John McIlwain, and Charles Richards which were to suppress physical evidence.
Ordered that the order is reversed insofar as appealed from, on the law, those branches of the omnibus motions of the defendants Marie Lourens, John McIlwain, and Charles Rich*442ards which were to suppress physical evidence are denied, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
We agree with the People that the defendants failed to establish a reasonable expectation of privacy in the property that was the subject of the search. Therefore, the defendants are without standing to contest the validity of that search and the resulting seizure of physical evidence found inside a safe (see, People v Tejada, 81 NY2d 861; People v Wesley, 73 NY2d 351; People v Ponder, 54 NY2d 160). Bracken, J. P., Balletta, Miller and Pizzuto, JJ., concur.